

EXHIBIT 10.3








Boston Scientific Corporation 2011 Long-Term Incentive Plan

Global Deferred Stock Unit Award Agreement


[Date]








__________________________________
(“Participant”)












































EMPLOYEE COPY
PLEASE RETAIN FOR YOUR RECORDS









--------------------------------------------------------------------------------




EXHIBIT 10.3




Boston Scientific Corporation 2011 Long-Term Incentive Plan
Global Deferred Stock Unit Award Agreement


This Global Deferred Stock Unit Award Agreement (the “Agreement”), dated [ ]
(the “Grant Date”), is between you and Boston Scientific Corporation, a Delaware
corporation, (the “Company”) in connection with the Award of Deferred Stock
Units by the Committee under the Boston Scientific Corporation 2011 Long-Term
Incentive Plan (the “Plan”). Capitalized terms used but not defined in this
Agreement shall have the same meaning as assigned to them in the Plan. The
applicable terms and conditions of the Plan are incorporated into and made a
part of this Agreement.


1.    Grant of Units. The Committee hereby grants you that number of Deferred
Stock Units as set forth in this Agreement (the “Units”). Each Unit represents
the Company’s commitment to issue to you one share of Stock subject to the
conditions set forth in this Agreement. This Award is granted pursuant to and is
subject to the provisions of the Plan and the terms and conditions of this
Agreement and any applicable Addendum.


2.    Vesting. The Units shall vest and shares of Stock will be issued to you
according to the vesting schedule set forth in this Agreement. Except as
otherwise provided in Sections 4, 5, 6, 7 and 8 below, the Units will vest,
subject to the conditions described in Section 7 below, in approximately equal
annual installments on each of the five (5) consecutive anniversaries of the
Grant Date, beginning on the first anniversary of the Grant Date. No shares of
Stock shall otherwise be issued to you prior to the date on which the Units
vest. Notwithstanding anything in the Agreement to the contrary, the Company
may, in its sole discretion, settle the Units in the form of a cash payment to
the extent that settlement in shares of Stock is prohibited under local law or
would require the Company and/or any of its Affiliates to obtain the approval of
any governmental and/or regulatory body in your country of residence (or country
of employment, if different). Alternatively, the Company may, in its sole
discretion, settle the Units in the form of shares of Stock but require you to
immediately sell such Stock (in which case, this Agreement shall give the
Company the authority to issue sales instructions on your behalf).


3.    Participant’s Rights in Stock. The shares of Stock, if and when issued to
you pursuant to this Agreement, shall be registered in your name and evidenced
in a manner as determined by the Company, in its sole discretion. Under no
circumstance will you be deemed, by virtue of the granting of the Units, to be a
holder of any shares of Stock underlying the Units or be entitled to the rights
or privileges of a holder of such shares of Stock (including the right to
receive dividends or vote the shares of Stock), unless and until the Units have
vested with respect to such shares of Stock and the shares of Stock have been
issued to you.


4.    Death. In the event you terminate employment by reason of death, any Units
that have not vested prior to the date of your death shall immediately vest and
shares of Stock shall be issued in accordance with your will or the laws of
descent and distribution; provided that you have remained in continuous service
with the Company or an Affiliate through the first anniversary of the Grant
Date. In the event that your death occurs prior to the first anniversary of the
Grant Date, a number of the Units equal to the percentage of the




–Rev 1.2016
1

--------------------------------------------------------------------------------









year completed (based on the number of full and partial months of employment
completed in such vesting year, rounded up to the nearest whole month) prior to
death shall immediately vest and shares of Stock shall be issued in accordance
with your will or the laws of descent and distribution and all remaining
unvested Units shall immediately terminate and be forfeited.


5.    Retirement. If you terminate employment by reason of your Retirement (as
the term is defined in the Plan or determined under local law), any Units that
have not vested prior to the date of your Retirement shall immediately vest and
shares of Stock shall be issued to you, provided you have remained in continuous
service with the Company or an Affiliate through the first anniversary of the
Grant Date. In the event that your Retirement occurs prior to the first
anniversary of the Grant Date, all unvested Units shall immediately terminate
and be forfeited in their entirety.


In this regard, if you are a local national of and employed in a country that is
a member of the European Union, the grant of the Units and the terms and
conditions governing the Units are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
the Units is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.


6.     Disability. If you terminate employment by reason of your Disability (as
the term is defined in the Plan or determined under local law), any Units that
have not vested prior to the date of your Disability shall immediately vest and
shares of Stock shall be issued to you; provided you have remained in continuous
service with the Company or an Affiliate through the first anniversary of the
Grant Date. In the event that your Disability occurs prior to the first
anniversary of the Grant Date, all unvested Units shall immediately terminate
and be forfeited in their entirety.


7.    Other Termination of Employment; Certain Vesting Conditions. If your
employment terminates for any reason other than death, Retirement or Disability,
any Units that have not vested prior to the date of your termination shall
terminate and be forfeited on the effective date of such termination, except if
your employment terminates for Cause, in which case, all unvested Units shall be
forfeited upon notice of your termination for Cause. The issuance of shares of
Stock is conditioned on your continuous employment with the Company or an
Affiliate through and on the applicable anniversary of the Grant Date as set
forth in Section 2 above. For purposes of the vesting conditions set forth in
this Agreement, the effective date of your termination shall be deemed to be the
last day of your active service with the Company or an Affiliate (if
applicable). Notwithstanding anything to the contrary in the Plan or this
Agreement, and for purposes of clarity, the date of your termination of
employment shall not be extended by any statutory or common law notice of
termination period.


–Rev 1.2016
2

--------------------------------------------------------------------------------











8.    Change in Control of the Company. In the event of a Change in Control of
the Company, any Units that have not vested prior to the Change in Control shall
immediately vest and shares of Stock will be issued to you; provided, however,
that if you have entered into a Change in Control agreement with the Company,
the Units will vest according to the provisions of the Change in Control
agreement.


9.    Recoupment Policy.


(a)    Current Recoupment Policy. Pursuant to the Company’s recoupment policy
and to the extent permitted by governing law, the Board, in its discretion, may
seek Recovery of the Award granted to you if you are a Current Executive Officer
or Former Executive Officer and you, in the judgment of the Board, commit
misconduct or a gross dereliction of duty that results in a material violation
of Company policy and causes significant harm to the Company while serving in
your capacity as Executive Officer.


(i)    Definitions. The following terms, when used in this Section 9, shall have
the meaning set forth below:


(1)    “Current Executive Officer” means any individual currently designated as
an “officer” by the Board for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended.


(2)    “Executive Officer” means any Current Executive Officer or Former
Executive Officer.


(3)    “Former Executive Officer” means any individual previously (but not
currently) designated as an “officer” by the Board for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended.


(4)    “Recovery” means the forfeiture or cancellation of unvested Units.


(b)    Provisions Required by Law. If the Company subsequently determines that
it is required by law to apply a “clawback” or alternate recoupment provision to
outstanding Awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to this Award, as applicable, as if it had been included on the
Grant Date and the Company shall notify you of such additional provision.


10.    Consideration for Stock. The shares of Stock subject to the Units are
intended to be issued for no cash consideration.


11.    Issuance of Stock. The Company shall not be obligated to issue any shares
of Stock until (a) all federal, state and local laws and regulations, as the
Company may deem applicable, have been complied with; (b) the shares have been
listed or authorized for listing


–Rev 1.2016
3

--------------------------------------------------------------------------------









upon official notice to the New York Stock Exchange, Inc. or have otherwise been
accorded trading privileges; and (c) all other legal matters in connection with
the issuance and delivery of the shares have been approved by the Company’s
legal department.


12.    Transferability; Restrictions on Shares; Legend on Certificate. Until the
vesting conditions of this Award have been satisfied and shares of Stock have
been issued in accordance with the terms of this Agreement and any applicable
Addendum or by action of the Committee, the Units awarded under this Agreement
are not transferable and you shall not sell, transfer, assign, pledge, gift,
hypothecate or otherwise dispose of or encumber the Units awarded under this
Agreement. Transfers of shares of Stock by you are subject to the Company’s
Stock Trading Policy and applicable securities laws. Shares of Stock issued to
you in certificate form or to your book entry account upon satisfaction of the
vesting and other conditions of this Award may be restricted from transfer or
sale by the Company and evidenced by stop-transfer instructions upon your book
entry account or restricted legend(s) affixed to certificates in the form as the
Company or its counsel may require with respect to any applicable restrictions
on sale or transfer.


13.    Satisfaction of Tax Obligations. Regardless of any action the Company or
the Affiliate that employs you (the “Employer”) (if applicable) takes with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge and agree
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Stock issued upon
vesting of the Units, and (b) do not commit to structure the terms of the Award
(or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.


Upon the issuance of shares of Stock or the satisfaction of any vesting
condition with respect to the shares of Stock to be issued hereunder, if your
country of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company may hold back from the total
number of shares of Stock to be delivered to you, and shall cause to be
transferred to the Company, whole shares of Stock that have an aggregate Fair
Market Value sufficient to pay the minimum Tax-Related Items required to be
withheld with respect to the shares of Stock, or to the extent it would not
result in adverse accounting treatment, the Company may, in its sole discretion,
hold back shares of Stock based on a rate of up to the maximum applicable
withholding rate. The cash equivalent of the shares of Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. By accepting
the grant of Units, you expressly consent to the withholding of shares of Stock
and/or cash as provided for hereunder.


Alternatively, you hereby authorize the Company (on your behalf and at your
direction pursuant to this authorization) to immediately sell a sufficient whole
number of shares of Stock acquired upon vesting resulting in sale proceeds
sufficient to pay the Tax-Related Items required to be withheld. You agree to
sign any agreements, forms and/or consents that reasonably may be requested by
the Company (or the Company’s designated


–Rev 1.2016
4

--------------------------------------------------------------------------------









brokerage firm) to effectuate the sale of the shares of Stock (including,
without limitation, as to the transfer of the sale proceeds to the Company to
satisfy the Tax-Related Items required to be withheld). Further, the Company or
the Employer may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from your salary or any other amounts payable to you, with no
withholding of shares of Stock or sale of shares of Stock, or may require you to
submit a cash payment equivalent to the Tax-Related Items required to be
withheld with respect to the Units.     


All other Tax-Related Items related to the grant of Units and any shares of
Stock delivered in settlement thereof are your sole responsibility. In no event
shall whole shares be withheld by or delivered to the Company in satisfaction of
any Tax-Related Items in excess of the maximum statutory tax withholding
required by law. You agree to indemnify the Company and its Affiliates against
any and all liabilities, damages, costs and expenses that the Company and its
Affiliates may hereafter incur, suffer or be required to pay with respect to the
payment or withholding of any Tax-Related Items.


The Units are intended to be exempt from the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”). The Plan and this
Agreement shall be administered and interpreted in a manner consistent with this
intent. If the Company determines that the Agreement is subject to Code Section
409A and that it has failed to comply with the requirements of that Section, the
Company may, in its sole discretion, and without your consent, amend this
Agreement to cause it to comply with Code Section 409A or be exempt from Code
Section 409A.


14.    Repatriation and Legal/Tax Compliance Requirements. If you are resident
or employed outside of the United States, you agree, as a condition of the grant
of Units, to repatriate all payments attributable to the shares of Stock and/or
cash acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of the shares of Stock acquired pursuant to the
Units) in accordance with local foreign exchange rules and regulations in your
country of residence (and country of employment, if different). In addition, you
agree to take any and all actions, and consent to any and all actions taken by
the Company and the Employer, as may be required to allow the Company and the
Employer to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal and
tax obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different).
    
15.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Unit grant materials by and among,
as applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including (but not limited to) your name, home address
and telephone number, date of birth, social insurance number or other
identification number


–Rev 1.2016
5

--------------------------------------------------------------------------------









(e.g., resident registration number), salary, nationality, job title, any shares
of Stock or directorships held in the Company, and details of all Units awarded
to you or any other entitlements to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”) for the
purpose of implementing, managing and administering the Plan.


You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan,
including but not limited to E*TRADE Corporate Services (“E*TRADE”) or any
successor or any other third party that the Company or E*TRADE (or its
successor) may engage to assist with the administration of the Plan from time to
time. You understand the recipients of the Data may be located in your country,
in the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting your local human resources representative.
You authorize the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the your participation in the Plan. You understand that Data will
be held only as long as is necessary to implement, administer and manage your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares of Stock acquired upon vesting of the Units. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later revoke your consent, your employment status or service
with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


16.    Nature of Grant. By participating in the Plan, you acknowledge,
understand and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the
Administrator at any time, to the extent permitted by the Plan;


(b)the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants or benefits in lieu of
Units, even if Units have been granted in the past;


–Rev 1.2016
6

--------------------------------------------------------------------------------











(c)all decisions with respect to future grants of Units, if any, will be at the
sole discretion of the Administrator;


(d)the Unit grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or Affiliate and shall not interfere with the ability
of the Company, the Employer or any Affiliate, as applicable, to terminate your
employment or service relationship (if any);


(e)you are voluntarily participating in the Plan;


(f)the Units are not intended to replace any pension rights or compensation;


(g)the Units, the underlying Shares, and the income and value of same are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(h)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any), and in
consideration of the grant of the Units to which you are otherwise not entitled,
you irrevocably agree never to institute any such claim against the Company, any
of its Affiliates or the Employer, waive your ability, if any, to bring any such
claim, and release the Company, its Affiliates and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, you shall be
deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;


(j)unless otherwise agreed with the Company in writing, the Units, the
underlying shares of Stock and the income and value of same are not granted as
consideration for, or in connection with, any service you may provide as a
director of an Affiliate;


(k)for purposes of the Units, your employment or other service relationship will
be considered terminated as of the date you are no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, your right to vest in the Units under
this Agreement, if any, will terminate as of such date and will not be extended


–Rev 1.2016
7

--------------------------------------------------------------------------------









by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the Committee shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the Unit grant (including whether you may still be
considered to be providing services while on an approved leave of absence); and


(l)the following provisions apply only if you are providing services outside the
United States: (A) the Units, the underlying shares of Stock, and the income and
value of same are not part of normal or expected compensation or salary for any
purpose; and (B) neither the Company, the Employer nor any Affiliate shall be
liable for any foreign exchange rate fluctuation between your local currency and
the U.S. dollar that may affect the value of the Units or of any amount due to
you pursuant to the settlement of the Units or the subsequent sale of any shares
of Stock acquired upon settlement.


17.    Waiver of Entitlement to Compensation or Damages. In consideration of the
grant of the Units under this Agreement, no claim or entitlement to compensation
or damages shall arise from termination of the Units or diminution in value of
the Units or shares acquired upon vesting of the Units resulting from
termination of your employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release the Company and the Employer from any such claim that may arise.
Notwithstanding the foregoing, if any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, you
will be deemed to have irrevocably waived your entitlement to pursue such claim.


18.    Not a Public Offering. The grant of the Units under the Plan is not
intended to be a public offering of securities in your country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities unless otherwise required under local law, and the grant of the
Units is not subject to the supervision of the local securities authorities.


19.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise you regarding your participation in the Plan or your acquisition or sale
of the shares of Stock subject to the Units. Investment in shares of Stock
involves a degree of risk. Before deciding whether to participate in the Plan,
you should carefully consider all risk factors relevant to the acquisition of
shares of Stock under the Plan, and you should carefully review all of the
materials related to the Units and the Plan. You are hereby advised to consult
with your own personal tax, legal and financial advisors before taking any
action related to the Plan.


20.    Investment Intent. You acknowledge that the acquisition of the shares of
Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.


21.    Insider Trading/Market Abuse Laws. You acknowledge that your country of
residence may have insider trading and/or market abuse laws which may affect
your ability to acquire or sell shares of Stock under the Plan during such times
that you are considered


–Rev 1.2016
8

--------------------------------------------------------------------------------









to have “inside information” (as defined in the laws in your country). These
laws may be the same or different from any Company insider trading policy. You
acknowledge that it is your responsibility to comply with such regulations, and
that you are advised to speak to your personal advisor on this matter.


22.    Award Subject to the Plan. The Award to be made pursuant to this
Agreement is made subject to the Plan. The terms and provisions of the Plan, as
it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
conditions of the Plan will govern and prevail. However, no amendment of the
Plan after the date hereof may adversely alter or impair the issuance of the
shares of Stock to be made pursuant to this Agreement. You hereby accept the
Units subject to all the terms and provisions of the Plan and this Agreement and
agree that all decisions under, and interpretations of, the Plan and this
Agreement by the Administrator, Committee or the Board shall be final, binding
and conclusive upon you and your heirs and legal representatives.


23.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Units and participation in the
Plan or future grants of Units that may be granted under the Plan, by electronic
means unless otherwise prohibited by local law. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party-designated by the Company.
    
24.    Language. If you are resident outside of the United States, you hereby
acknowledge and agree that it is your express intent that this Agreement and any
applicable Addendum, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Units, be drawn up
in English. If you have received this Agreement and any applicable Addendum, the
Plan or any other documents related to the Units translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.


25.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Units shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) as are forth
in the applicable addendum to the Agreement (the “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in the
Addenda to these Agreements, the special terms and conditions for such country
will apply to you to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan.
Any applicable Addendum shall constitute part of this Agreement.


26.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Units, any shares of Stock acquired pursuant to the
Units and your participation in the Plan to the extent the Administrator
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws


–Rev 1.2016
9

--------------------------------------------------------------------------------









or to facilitate the administration of the Plan. Such requirements may include
(but are not limited to) requiring you to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.


27.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive offices of the Company and to you at the address appearing in the
personnel records of the Company for you or to either party at such other
address as either party may designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.


28.    Conflicts. The Units granted pursuant to this Agreement and any
applicable Addendum is subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. This Agreement contains terms and provisions established by the
Committee specifically for the grant described herein. Unless the Committee has
exercised its authority under the Plan to establish specific terms of an Award,
the terms of the Plan shall govern. Subject to the limitations set forth in the
Plan, the Committee retains the right to alter or modify the Stock Units granted
pursuant to this Agreement as the Committee may determine are in the best
interests of the Company.


29.    Governing Law and Venue The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws. For purposes of litigating any dispute under the
Agreement, including the Addendum, the parties hereby submit to and consent to
the exclusive jurisdiction of The Commonwealth of Massachusetts and agree that
such litigation shall be conducted only in the courts of Boston, or the federal
courts for the United States for the District of Massachusetts and no other
courts where the grant of the Units is made and/or to be performed.


30.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


31.    Severability. You agree that the provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


32.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be the one and the same instrument.


–Rev 1.2016
10

--------------------------------------------------------------------------------









SIGNATURE PAGE


IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.




Number of Deferred Stock Units:


Vesting Schedule


20%


[ ]
 
 
20%
[ ]


20%
[ ]


20%
[ ]


20%
[ ]







                    BOSTON SCIENTIFIC CORPORATION        
                
                                                
Michael F. Mahoney
President and Chief Executive Officer




PARTICIPANT






By:                             




BY ELECTRONICALLY ACCEPTING THE AWARD, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THIS AGREEMENT; (ii) YOU
AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN, THE AGREEMENT AND THE ADDENDUM;
(iii) YOU HAVE REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM IN THEIR
ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
ACCEPTING THE AWARD AND FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN, THE
AGREEMENT AND THE ADDENDUM; (iv) YOU HAVE BEEN PROVIDED WITH A COPY OR


–Rev 1.2016
11

--------------------------------------------------------------------------------









ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX
SUPPLEMENT TO THE U.S. PROSPECTUS FOR YOUR COUNTRY, IF APPLICABLE; AND (v) YOU
HEREBY AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN,
THE AGREEMENT AND THE ADDENDUM.


–Rev 1.2016
12

--------------------------------------------------------------------------------









BOSTON SCIENTIFIC CORPORATION


ADDENDUM TO THE AWARD AGREEMENT
RELATING TO DEFERRED STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


In addition to the terms of the Plan and the Agreement, the Units are subject to
the following additional terms and conditions. All defined terms contained in
this Addendum shall have the same meaning as set forth in the Plan and the
Agreement. Pursuant to Section 25 of the Agreement, if you transfer your
residence and/or employment to another country reflected in an Addenda, the
additional terms and conditions for such country (if any) will apply to you to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan.


ARGENTINA


Type of Offering. Neither the grant of the Units, nor the issuance of shares of
Stock subject to the grant, constitutes a public offering. The offering of the
Plan is a private placement and is not subject to the supervision of any
Argentine governmental authority.


AUSTRALIA


Shareholder Approval Requirement. To the extent you are an individual whose
termination benefits are subject to Sections 200 to 200J of the Corporations Act
2001, the Award is contingent upon the Company’s satisfaction of the shareholder
approval requirements thereunder. To the extent the Company does not or is
unable to satisfy such requirements, your Award will be null and void, and you
will not have any claims against the Company to receive any payment or other
benefits in lieu of the Award.


AUSTRIA


No country-specific provisions.


BELGIUM


No country-specific provisions.


BRAZIL


Compliance with Law. By accepting the Units, you acknowledge that you agree to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the Units, the receipt of any dividends, and the
sale of shares of Stock acquired under the Plan.




–Rev 1.2016
13

--------------------------------------------------------------------------------









Labor Law Policy and Acknowledgement. This provision supplements Section 16 of
the Agreement:


By accepting the Units, you agree that (i) you are making an investment
decision, (ii) the Units will vest only if the vesting conditions are met and
any necessary services are rendered by you over the vesting period and (iii) the
value of the shares of Stock subject to the Units is not fixed and may increase
or decrease in value over the vesting period without compensation to you.


CANADA


Settlement in Shares. Notwithstanding anything to the contrary in the Agreement
or the Plan, all Units shall be settled only in shares of Stock (and shall not
be settled in cash).


Personal Data. This provision supplements Section 15 of the Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, any Affiliate and the Administrator to disclose and
discuss the Plan with their advisors. You further authorize the Company and any
Affiliate to record such information and to keep such information in your
employee file.


Securities Law Information. You are permitted to sell shares of Stock acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the sale of shares of Stock takes place outside Canada through the
facilities of a stock exchange on which the shares are listed (i.e., the New
York Stock Exchange).


Language Consent. The following provision will apply if you are a resident of
Quebec:


The parties acknowledge that it is their express wish that the present
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


CHILE


Private Placement. The offer of Units constitutes a private offering in Chile
effective as of the Grant Date. The offer of Units is made subject to General
Ruling N° 345 (“NCG 345”) of the Chilean Superintendence of Securities and
Insurance (“SVS”). The offer refers to securities not registered at the
securities registry or at the foreign securities registry of the SVS, and,
therefore, such securities are not subject to the oversight of the SVS. Given
that the Units are not registered in Chile, the Company is not required to
provide public information about the Units or the shares of Stock in Chile.
Unless the securities offered


–Rev 1.2016
14

--------------------------------------------------------------------------------









are registered with the SVS, a public offering of such securities cannot be made
in Chile, unless the offer complies with the conditions set forth in NCG 345.


Esta oferta de Unidades constituye una oferta privada en Chile y se inicia en la
Fecha de Otorgamiento (o “Grant Date”, según se define en este documento). Esta
oferta de Unidades se acoge a las disposiciones de la Norma de Carácter General
N° 345 (“NCG 345”) de la Superintendencia de Valores y Seguros de Chile (“SVS”).
Esta oferta versa sobre valores no inscritos en el Registro de Valores o en el
Registro de Valores Extranjeros que lleva la SVS, por lo que tales valores no
están sujetos a la fiscalización de ésta. Por tratarse las Unidades de valores
no registrados en Chile, no existe obligación por parte de la Compañía de
entregar en Chile información pública respecto de los Unidades o sus acciones
ordinarias. Estos valores no podrán ser objeto de oferta pública en Chile
mientras no sean inscritos en el Registro de Valores correspondiente, a menos
que se cumplan las condiciones establecidas en la NCG 345.


CHINA


The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:


1.    Shares of Stock Must Be Held with Designated Broker. All shares of Stock
issued upon settlement of your DSUs will be deposited into a personal brokerage
account established with the Company’s designated broker, E*TRADE (or any
successor broker designated by the Company), on your behalf. You understand that
you may sell the shares of Stock at any time after they are deposited in such
account, however, you may not transfer the shares of Stock out of the brokerage
account.


2.    Mandatory Sale of Shares Following Termination of Employment. You are
required to sell all shares of Stock acquired upon vesting of the Units no later
than 90 days following your termination of employment with the Company and its
Affiliates (or no later than such earlier date as may be required by the China
State Administration of Foreign Exchange (“SAFE”)), in which case, this Addendum
shall give the Company the authority to issue sales instructions on your
behalf). If any shares remain outstanding on the 90th day following your
employment termination date (or such earlier date as may be required by SAFE),
you hereby direct, instruct and authorize the Company to issue sale instructions
on your behalf.


You agree to sign any additional agreements, forms and/or consents that
reasonably may be requested by the Company (or the Company’s designated
brokerage firm) to effectuate the sale of the shares of Stock (including,
without limitation, as to the transfer of the sale proceeds and other exchange
control matters noted below) and shall otherwise cooperate with the Company with
respect to such matters. You acknowledge that neither the Company nor the
designated brokerage firm is under any obligation to arrange for such sale of
shares of Stock at any particular price (it being understood that the sale will
occur in the market) and that broker’s fees and similar expenses may be incurred
in any such sale. In any event, when


–Rev 1.2016
15

--------------------------------------------------------------------------------









the shares of Stock are sold, the sale proceeds, less any tax withholding, any
broker’s fees or commissions, and any similar expenses of the sale will be
remitted to you in accordance with applicable exchange control laws and
regulations.


3.    Exchange Control Restrictions. You understand and agree that, pursuant to
local exchange control requirements, you will be required immediately to
repatriate to China the proceeds from the sale of any shares of Stock acquired
under the Plan. You further understand that such repatriation of proceeds may be
effected through a special bank account established by the Company or its
Affiliate, and you hereby consent and agree that proceeds from the sale of
shares of Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China.


4.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this Addendum or otherwise from the Company’s
operation and enforcement of the Plan, the Agreement and the Award in accordance
with Chinese law including, without limitation, any applicable SAFE rules,
regulations and requirements.


The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.


BY ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU ACKNOWLEDGE, UNDERSTAND AND
AGREE TO THE TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.




–Rev 1.2016
16

--------------------------------------------------------------------------------









COLOMBIA


Nature of Grant. This provision supplements Section 16 of the Agreement:
You acknowledge that, pursuant to Article 128 of the Colombian Labor Code, the
Plan and related benefits do not constitute a component of your “salary” for any
legal purpose. Therefore, they will not be included and/or considered for
purposes of calculating any and all labor benefits, such as legal/fringe
benefits, vacations, indemnities, payroll taxes, social insurance contributions
and/or any other labor-related amount which may be payable.


COSTA RICA


No country-specific provisions.


CZECH REPUBLIC


No country-specific provisions.


DENMARK


Treatment of Units upon Termination of Service. Notwithstanding any provisions
in the Agreement to the contrary, if you are determined to be an “Employee” as
defined in section 2 of the Danish Act on stock options(the “Stock Option Act”),
the treatment of the Units upon your termination of employment shall be governed
by the Stock Option Act.


Danish Stock Option Act. In accepting the Units, you acknowledge that you have
received an Employer Statement translated into Danish, which is being provided
to comply with the Danish Stock Option Act. To the extent more favorable to you
and required to comply with the Stock Option Act, the terms set forth in the
Employer Statement will apply to your participation in the Plan.


FINLAND


No country-specific provisions.


FRANCE


Use of English Language. You acknowledge and agree that it is your express wish
that this Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Vous reconnaissez et consentez que
c’est votre souhait exprès qui cet accord, de meme que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais.


GERMANY


–Rev 1.2016
17

--------------------------------------------------------------------------------











No country-specific provisions.


GREECE


No country-specific provisions.


HONG KONG


IMPORTANT NOTICE/WARNING. The contents of this document have not been reviewed
by any regulatory authority in Hong Kong. You are advised to exercise caution in
relation to the offer. If you are in any doubt about any of the contents of the
documents, you should obtain independent professional advice. The Units and
shares of Stock issued at vesting do not constitute a public offering of
securities under Hong Kong law and are available only to employees of the
Company or its Affiliates. The Agreement, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. The Units are intended only
for the personal use of each eligible employee of the Employer, the Company or
any Affiliate and may not be distributed to any other person.


INDIA


No country-specific provisions.


INDONESIA


No country-specific provisions.


IRELAND


No country-specific provisions.


ITALY


Plan. This provision supplements Section 16 of the Agreement:
You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement: Vesting, Other Termination of
Employment, Certain Vesting Conditions, Recoupment Policy, Issuance of Stock,
Satisfaction of Tax Obligations, Nature of Grant, and Choice of Law and Venue.
JAPAN


No country-specific provisions.


LEBANON


–Rev 1.2016
18

--------------------------------------------------------------------------------











Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Boston Scientific Corporation.


MALAYSIA


1.    Award Conditioned upon Election to Pay Taxes Directly to the Malaysian
Inland Revenue Board. You understand and agree that your Award is conditioned
upon your completing, signing and submitting a letter to your Employer,
indicating your election to pay any income tax or other tax liability arising in
connection with taxable income recognized under the Plan directly to the
Malaysian Inland Revenue Board. (You may contact your Employer to request a form
letter for this purpose.) You understand that if you fail to file such an
election letter with your Employer, your Award will be null and void.


2.    Consent to Collection, Processing and Transfer of Personal Data. This
provision replaces Section 15 of the Agreement in its entirety:


You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data, as described in
this Addendum and any other grant materials by and among, as applicable, the
Company and Affiliates for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
 
Anda dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang diterangkan dalam Lampiran ini dan apa-apa bahan
pemberian unit saham terhad yang lain oleh dan di antara, seperti yang
berkenaan, Syarikat dan Ahli Gabungan untuk tujuan eksklusif bagi melaksanakan,
mentadbir dan menguruskan penyertaan anda di dalam Pelan.





–Rev 1.2016
19

--------------------------------------------------------------------------------









You understand that the Company and Affiliates may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Units or any other entitlement
to shares of Stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”). The Data is supplied by the Company and also by you
through information collected in connection with the Agreement and the Plan.


You understand that Data will be transferred to the current stock plan service
providers or a stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative at 65.6418.8859, fax # 65.6418.8899 or Pauline.Puay@bsci.com.
 
Anda memahami bahawa Syarikat Ahli Gabungan mungkin memegang maklumat peribadi
tertentu tentang anda, termasuk, tetapi tidak terhad kepada, nama anda, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer saham Biasa atau
jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua unit saham
terhad, atau apa-apa hak lain atas syer Biasa saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedahanda, untuk tujuan eksklusif bagi melaksanakan, mentadbir
dan menguruskan Pelan tersebut (“Data”). Data tersebut dibekalkan oleh Syarikat
dan juga oleh anda berkenaan dengan Perjanjian dan Pelan.
Anda memahami bahawa Data ini akan dipindahkan kepada pembekal perkhidmatan
pelan saham semasa atau pembekal perkhidmatan pelan saham yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan,
pentadbiran dan pengurusan Pelan. Anda memahami bahawa penerima-penerima Data
mungkin berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara anda. Anda memahami
bahawa sekiranya anda menetap di luar Amerika Syarikat, anda boleh meminta satu
senarai yang mengandungi nama-nama dan alamat-alamat penerima-penerima Data yang
berpotensi dengan menghubungi wakil sumber manusia tempatan anda di
65.6418.8859, fax # 65.6418.8899 or Pauline.Puay@bsci.com





–Rev 1.2016
20

--------------------------------------------------------------------------------









You authorize the Company, the stock plan service provider and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the shares of Stock received upon vesting of the
Units may be deposited. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that if you reside outside the United States, you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. Further, you understand that you are providing
the consent herein on a purely voluntary basis. If you do not consent, or if you
later seek to revoke your consent, your employment status or service and career
with the Company will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company may not be able to
grant you Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


 
Anda memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan
mana-mana penerima-penerima kemungkinan lain yang mungkin akan membantu Syarikat
(pada masa sekarang atau pada masa depan) dengan melaksanakan, mentadbir dan
menguruskan Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, bagi tujuan
melaksanakan, mentadbir dan menguruskan penyertaan anda di dalam Pelan, termasuk
segala pemindahan Data tersebut sebagaimana yang dikehendaki kepada broker, egen
eskrow atau pihak ketiga dengan siapa syer Biasa saham diterima semasa
peletakhakan saham terhad unit mungkin didepositkan. Anda memahami bahawa Data
hanya akan disimpan selagi ia adalah diperlukan untuk melaksanakan, mentadbir,
dan menguruskan penyertaan anda dalam Pelan. Anda memahami bahawa sekiranya anda
menetap di luar Amerika Syarikat, anda boleh, pada bila-bila masa, melihat Data,
meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta
bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan. Selanjutnya, anda memahami bahawa anda
memberikan persetujuan di sini secara sukarela semata-mata. Sekiranya anda tidak
bersetuju, atau sekiranya anda kemudian membatalkan persetujuan anda, status
pekerjaan atau perkhidmatan dan kerjaya anda dengan Syarikat tidak akan
terjejas; satu-satunya akibat buruk sekiranya anda tidak bersetuju atau menarik
balik persetujuan andaadalah bahawa Syarikat tidak akan dapat memberikan unit
saham terhad anda atau anugerah ekuiti lain atau mentadbir atau mengekalkan
anugerah-anugerah tersebut. Oleh itu, anda memahami bahawa keengganan atau
penarikan balik persetujuan anda boleh menjejaskan keupayaan anda untuk
mengambil bahagian dalam Pelan. Untuk maklumat lebih lanjut mengenai
akibat-akibat keengganan anda untuk memberikan keizinan atau penarikan balik
keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan.













–Rev 1.2016
21

--------------------------------------------------------------------------------









Please take note that by electronically accepting this Agreement, you have
confirmed that you explicitly, voluntarily and unambiguously consent to the
collection, use and transfer of your personal data in accordance with the terms
in this notification. However, if for any reason you do not consent to the
processing of your personal data, you have the right to reject such consent by
contacting your local human resources representative at 65.6418.8859, fax #
65.6418.8899 or Pauline.Puay@bsci.com.


 
Sila ambil perhatian bahawa dengan menerima Perjanjian ini secara elektronik,
anda mengesahkan bahawa anda secara eksplisit, sukarela, dan tanpa sebarang
keraguan bersetuju dengan pengumpulan, penggunaan, dan pemindahan data peribadi
anda mengikut terma-terma dalam notis ini. Walaubagaimanapun, jika atas apa-apa
sebab-sebab tertentu anda tidak bersetuju dengan pemprosesan data peribadi anda,
anda mempunyai hak untuk menolak persetujuan anda dengan menghubungi wakil
sumber manusia tempatan anda di 65.6418.8859, fax # 65.6418.8899 or
Pauline.Puay@bsci.com.





MEXICO


Acknowledgement of the Agreement. By accepting the Units, you acknowledge that
you have received a copy of the Plan and the Agreement, including this Addendum,
which you have reviewed. You further acknowledge that you accept all the
provisions of the Plan and the Agreement, including this Addendum. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in the “Nature of Grant” section of the Agreement,
which clearly provide as follows:
(1)
Your participation in the Plan does not constitute an acquired right;

(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)
Your participation in the Plan is voluntary; and

(4)
The Company and its Affiliates are not responsible for any decrease in the value
of any Shares acquired at vesting of the Units.

Reconocimiento del Contrato. Al aceptar los Unidades, usted reconoce que ha
recibido una copia del Plan y del Contrato con inclusión de este Apéndice, que
le ha examinado. Usted reconoce, además, que usted acepta todas las
disposiciones del Plan y del Contrato. Usted también reconoce que ha leído y,
concretamente, y aprobar de forma expresa los términos y condiciones
establecidos en la “Naturaleza del Otorgamiento” que claramente dispone lo
siguiente:
(1)
Su participación en el Plan no constituye un derecho adquirido;

(2)
El Plan y su participación en el Plan se ofrecen por Boston Scientific
Corporation en su totalidad sobre una base discrecional;

(3)
Su participación en el Plan es voluntaria; y



–Rev 1.2016
22

--------------------------------------------------------------------------------









(4)
Boston Scientific Corporation y sus afiliadas no son responsables de ninguna
disminución en el valor de las acciones adquiridas en la adquisición de los
Unidades.

Labor Law Acknowledgement and Policy Statement. By accepting the Units, you
acknowledge that Boston Scientific Corporation, with registered offices at 300
Boston Scientific Way, Marlborough, Massachusetts 01752, United States of
America, is solely responsible for the administration of the Plan. You further
acknowledge that your participation in the Plan, the grant of Units and any
acquisition of shares of Stock under the Plan do not constitute an employment
relationship between you and Boston Scientific Corporation because you are
participating in the Plan on a wholly commercial basis and your sole employer is
a Mexican legal entity (“Boston Scientific-Mexico”). Based on the foregoing, you
expressly acknowledge that the Plan and the benefits that you may derive from
participation in the Plan do not establish any rights between you and the
Employer, Boston Scientific -Mexico, and do not form part of the employment
conditions and/or benefits provided by Boston Scientific-Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of Boston Scientific Corporation,
therefore, Boston Scientific Corporation reserves the absolute right to amend
and/or discontinue your participation in the Plan at any time, without any
liability to you.
Finally, you hereby declare that you do not reserve to you any action or right
to bring any claim against Boston Scientific Corporation for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and that you therefore grant a full and broad release to Boston Scientific
Corporation, its Affiliates, branches, representation offices, shareholders,
officers, agents and legal representatives, with respect to any claim that may
arise.
Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política. Al
aceptar los Unidades, usted reconoce que Boston Scientific Corporation, con
oficians registradas on 300 Boston Scientific Way, Marlborough, Massachusetts
01752, Estados Unidos de América, es el único responsable de la administración
del Plan. Además, usted acepta que su participación en el Plan, la concesión de
los Unidades y cualquier adquisición de acciones en el marco del Plan no
constituyen una relación laboral entre usted y Boston Scientific Corporation
porque usted está participando en el Plan en su totalidad sobre una base
comercial y su único empleador es una sociedad mercantil Mexicana (“Boston
Scientific-Mexico”). Derivado de lo anterior, usted expresamente reconoce que el
Plan y los beneficios que pueden derivarse de la participación en el Plan no
establece ningún derecho entre usted y su Empleador, Boston Scientific-Mexico, y
que no forman parte de las condiciones de empleo y / o prestaciones previstas
por Boston Scientific-Mexico, y cualquier modificación del Plan o la terminación
de su contrato no constituirá un cambio o deterioro de los términos y
condiciones de su empleo.


–Rev 1.2016
23

--------------------------------------------------------------------------------









Además, usted entiende que su participación en el Plan es causada por una
decisión discrecional y unilateral de Boston Scientific Corporation, por lo que
Boston Scientific Corporation se reserva el derecho absoluto a modificar y/o
suspender su participación en el Plan en cualquier momento, sin responsabilidad
alguna para con usted.
Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Boston Scientific Corporation, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia usted otorga un amplio y total
finiquito a Boston Scientific Corporation, sus afiliadas, sucursales, oficinas
de representación, sus accionistas, directores, agentes y representantes legales
con respecto a cualquier demanda que pudiera surgir.


NETHERLANDS


Waiver of Termination Rights. As a condition to the grant of the Units, you
hereby waive any and all rights to compensation or damages as a result of the
termination of employment with the Company and the Employer for any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the Plan, or (b) your
ceasing to have rights under, or ceasing to be entitled to any awards under the
Plan as a result of such termination.


PHILIPPINES


Settlement in Cash. Pursuant Section 2 of the Agreement, the Company shall
settle your Units in the form of a cash payment unless, at the time of vesting,
share settlement does not trigger the need for any approval from and/or filing
with the Philippines Securities and Exchange Commission.


POLAND


No country-specific provisions.


PORTUGAL


Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.


PUERTO RICO


No country-specific provisions.


–Rev 1.2016
24

--------------------------------------------------------------------------------











RUSSIA
U.S. Transaction. You understand that the Units shall be valid and this
Agreement shall be concluded and become effective only when the Agreement is
received by the Company in the United States. Upon vesting of the Units, any
shares of Stock to be issued to you shall be delivered to you through a bank or
brokerage account in the United States. In no event will shares of Stock be
delivered to you in Russia; instead, all shares of Stock acquired upon vesting
of the Units will be maintained on your behalf in the United States. You are not
permitted to sell shares of Stock acquired at vesting directly to a Russian
legal entity or resident.
Depending on the development of local regulatory requirements, the Company
reserves the right to settle the Units in cash and/or to pay any proceeds
related to the Units to you through local payroll.
SINGAPORE


Private Placement. The grant of the Units is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to you with a view
to the Units being subsequently offered for sale to any other party. The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Unit is subject to section 257 of the SFA
and you will not be able to make any subsequent sale of the shares of Stock in
Singapore, or any offer of such subsequent sale of the shares of Stock subject
to the Grants in Singapore, unless such sale or offer in is made (i) after six
months from the Grant Date or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.


SOUTH AFRICA


Responsibility for Taxes. This provision supplements Section 13 of the
Agreement:
You are responsible for immediately notifying the Employer of the amount of any
gain realized at vesting of the Units. If you fail to advise the Employer of
such gain, you may be liable for a fine.
Securities Law Notice. In compliance with South African Securities Law, the
Company’s most recent Annual Report (Form 10-K) from the investor relations
section of the Company's website at www.bostonscientific.com is available for
your review.


You acknowledge that you may have copies of the above documents sent to you, at
no charge, on written request being mailed to Boston Scientific Corporation,
Investor Relations, 300 Boston Scientific Way, Mailstop M405, Marlborough, MA
01752 . The telephone number at the executive offices is 508-683-5675.


SOUTH KOREA


–Rev 1.2016
25

--------------------------------------------------------------------------------











Consent to Collection, Processing and Transfer of Personal Data. By
electronically accepting this Agreement:


1.
You agree to the collection, use, processing and transfer of Data as described
in Section 15 of the Agreement; and



2.
You agree to the processing of your unique identifying information (resident
registration number) as described in Section 15 of the Agreement.



SPAIN


Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement.


In accepting the grant of Units, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Units under the Plan to individuals who may be employees of
the Company or its Affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not economically or otherwise bind the Company or any of its
Affiliates on an ongoing basis. Consequently, you understand that the Units are
granted on the assumption and condition that the Units and the shares of Stock
acquired upon vesting of the Units shall not become a part of any employment
contract (either with the Company or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, you understand that
this grant would not be made to you but for the assumptions and conditions
referenced above; thus, you acknowledge and freely accept that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, the grant of Units shall be null and void.




–Rev 1.2016
26

--------------------------------------------------------------------------------









You understand and agree that, as a condition of the grant of Units, your
termination of employment for any reason (including the reasons listed below)
will automatically result in the loss of the Units to the extent the Units have
not vested as of date the you cease active employment. In particular, you
understand and agree that any unvested Units as of the date you cease active
employment will be forfeited without entitlement to the underlying shares of
Stock or to any amount of indemnification in the event of the termination of
employment by reason of, but not limited to, resignation, disability or
retirement prior to the first anniversary of the Grant Date, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without cause, individual or collective dismissal on objective
grounds, whether adjudged or recognized to be with or without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer and under Article 10.3
of the Royal Decree 1382/1985. You acknowledge that you have read and
specifically accept the conditions referred to in the Agreement regarding the
impact of a termination of employment on your Award.


BY ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU ACKNOWLEDGE, UNDERSTAND AND
AGREE TO THE TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


SWEDEN


No country-specific provisions.


SWITZERLAND


Securities Law Information. The offer of the Units is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this document nor any other materials relating to the Unit
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
relating to the Unit may be publicly distributed nor otherwise made publicly
available in Switzerland.


TAIWAN


Securities Law Information. This Award and the Shares to be issued pursuant to
the Plan are available only for Employees. The Award is not a public offer of
securities by a Taiwanese company.




–Rev 1.2016
27

--------------------------------------------------------------------------------









THAILAND


No country-specific provisions.


TURKEY


Securities Law Information. Under Turkish law, you are not permitted to sell
shares of Stock acquired under the Plan in Turkey. The shares of Stock are
currently traded on the New York Stock Exchange, which is located outside Turkey
and the shares of Stock may be sold through this exchange.


UNITED KINGDOM


1.     Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 13 of the Agreement:


Regardless of any action the Company or the Affiliate that employs you (the
“Employer”) (if applicable) takes with respect to any or all income tax, primary
and secondary Class 1 National Insurance contributions, payroll tax or other
tax-related withholding attributable to or payable in connection with or
pursuant to the grant or vesting of the Award and the acquisition of Stock, or
the release or assignment of the Award for consideration, or the receipt of any
other benefit in connection with the Award (“Tax-Related Items”), you
acknowledge and agree that the ultimate liability for all Tax-Related Items
legally due by you is and remains your responsibility. Furthermore, the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the grant of the Award, the vesting of the Award, and the issuance of
Stock in settlement, the subsequent sale of any Stock acquired and the receipt
of any dividends; and (b) do not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate your liability for Tax-Related
Items.


As a condition of the issuance of Stock upon vesting of the Award, the Company
and/or the Employer shall be entitled to withhold and you agree to pay, or make
adequate arrangements satisfactory to the Company and/or the Employer to
satisfy, all obligations of the Company and/or the Employer to account to HM
Revenue & Customs (“HMRC”) for any Tax-Related Items. In this regard, you
authorize the Company and/or the Employer to withhold all applicable Tax-Related
Items legally payable by you by withholding a sufficient number of whole shares
of Stock having a fair market value (determined in the Company’s reasonable
discretion) on the applicable withholding date equal to the minimum amount of
Tax-Related Items required to be withheld. Alternatively, or in addition, if
permissible under local law, you authorize the Company and/or the Employer, at
its discretion and pursuant to such procedures as it may specify from time to
time, to satisfy the obligations with regard to all Tax-Related Items legally
payable by you by one or a combination of the following: (a) withholding from
any wages or other cash compensation paid to you by the Company and/or the
Employer; (b) arranging for the sale of a sufficient number of whole shares of
Stock otherwise deliverable to you (on your behalf and at your direction
pursuant to this


–Rev 1.2016
28

--------------------------------------------------------------------------------









authorization); or (c) withholding from the proceeds of the sale of a sufficient
number of whole shares of Stock acquired upon vesting of the Award. If the
obligation for Tax-Related Items is satisfied by withholding a whole number of
shares of Stock as described herein, you will be deemed to have been issued the
full number of shares subject to the Award, notwithstanding that a number of the
shares of stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Award.


If, by the date on which the event giving rise to the Tax-Related Items occurs
(the “Chargeable Event”), you have relocated to another country, you acknowledge
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one country.


You also agree that the Company and the Employer may determine the amount of
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right which you may have to recover
any overpayment from the relevant tax authorities. You shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to account to HMRC with respect to the Chargeable Event that
cannot be satisfied by the means previously described. If payment or withholding
is not made within 90 days after the end of the U.K. tax year in which the
Chargeable Event occurs or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, (the “Due Date”), you
agree that the amount of any uncollected Tax-Related Items shall (assuming you
are not a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended),
constitute a loan owed by you to the Employer, effective on the Due Date. You
agree that the loan will bear interest at the then-current HMRC Official Rate
and it will be immediately due and repayable, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
above. If any of the foregoing methods of collection are not allowed under
applicable laws or if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section, the Company may refuse
to deliver the Stock acquired under the Plan.


2.     Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Award,
whether or not as a result of your termination of employment (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Award. Upon the grant of your Award, you shall be
deemed irrevocably to have waived any such entitlement.


 








–Rev 1.2016
29